DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on July 14 2021 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Chiu et al. (US 2020/0106000 A1). 
Regarding claim 1, Chiu teaches in figures 1-10 and related text e.g. A structure comprising: a first electrically conductive structure (212; Fig.10; Para. 0013) embedded in a first interconnect dielectric material layer (204; Fig.10; Para. 0012); a pedestal structure located on the first electrically conductive structure (322; Para. 0013), wherein the pedestal structure (322) 
Regarding claim 6, Chiu teaches in figures 1-10 and related text e.g. the flared sidewall (sidewalls of 322) of the pedestal structure extends outward from a topmost surface of the pedestal structure (sidewalls of 322 extends outward from the topmost surface of 322). 
Regarding claim 7, Chiu teaches in figures 1-10 and related text e.g. the flared sidewall of the pedestal structure extends onto a planar topmost surface of the first interconnect dielectric material layer (322 extends onto a planar topmost surface of 204; Fig.10).
Regarding claim 8, Chiu teaches in figures 1-10 and related text e.g. the flared sidewall of the pedestal structure extends onto a mesa portion of the first interconnect dielectric material layer (sidewalls of 322 extends onto a mesa portion of 204; Fig.10).
Claims 2-5, 9 and 10 can also be rejected by the prior art reference Chiu. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 2017/0301728 A1) in view of Park et al. (US 2018/0040668 A1). 
Regarding claim 1,  Chuang teaches in figure 14 and related text e.g. a structure comprising: a first electrically conductive structure (132; Fig.14; Para. 0029)  embedded in a first interconnect dielectric material layer (142; Fig.14; Para. 0029); a pedestal structure located on the first electrically conductive structure (134; Para. 0029), wherein the pedestal structure has a flared sidewall that extends beyond a perimeter of the first electrically conductive structure ( different than claimed invention; 134 has a sidewall that extends beyond 132); a metal-containing structure (135; Para. 0029) located on the pedestal structure (134); a second electrically conductive structure (133; Para. 0029) located on the metal-containing structure (134); and a second interconnect dielectric material layer (127; Para. 0030) present on the first 
	Chuang does not teach that the pedestal structure has a flared sidewall. 
	However, Park teaches in Figure 9 a pedestal structure (924(1); Para. 0051) has a flared sidewall (sidewall expands from bottom to top; Fig.9) extends beyond a perimeter of the first electrical conductive structure (944(1); Para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form the pedestal structure in the device of Chuang to have a flared sidewall as taught by Park since such modification would have involved a mere change in size/shape of a component. A change in shape is generally recognized as being with the level of ordinary skill in the art MPEP § 2144.04 IV B.
	Regarding claim 2, Chuang teaches figure 14 and related text e.g. the pedestal structure (134; Fig.9) is composed of a metal, M (W; Para. 0029), a metal nitride (TiN; Para. 0029), MN, or alloys of at least two metals, M1-M2, wherein M, M1 and M2 are selected from the group consisting of Ta, Ti, W, Co (Para. 0029), Ru, and Rh, and M1 does not equal M2(the pedestal structure can be formed from the combination of the material; Para. 0029; Hence different metal can be used to form the layer).
Regarding claim 3, Chuang teaches figure 14 and related text e.g. the metal-containing structure is composed of at least one electrically conductive metal-containing material or a stack of electrically conductive metal-containing materials (135; Para. 0047).
Regarding claim 4, Chuang teaches figure 14 and related text e.g. the metal-containing structure is composed of elements of a memory stack 135; (MTJ; Para. 0047).
Regarding claim 5, Chuang teaches figure 14 and related text e.g. a ferroelectric memory (FE) stack, a resistive random access memory (ReRAM) stack, a magnetoresistive random access memory (MRAM) stack (MRAM: Para. 0018), or a phase change random access memory (PRAM) stack. 
Regarding claim 9, Chuang teaches figure 14 and related text e.g. the first electrically conductive structure has a concave upper surface (132 has a concave upper surface; Fig.14), and wherein a bottom surface of the pedestal structure (134) is in direct physical contact with the concave upper surface of the first electrically conductive structure (134 is in direct contact with 132).
Regarding claim 10, Chuang teaches figure 14 and related text e.g. the pedestal structure (134; Fig.14) has a lateral dimension that is greater than a lateral dimension of the first electrically conductive structure (132) and the metal-containing structure (135; Fig.14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOUNIR S AMER/            Primary Examiner, Art Unit 2894